[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-16522         ELEVENTH CIRCUIT
                            Non-Argument Calendar     OCTOBER 18, 2010
                          ________________________        JOHN LEY
                                                           CLERK
                       D.C. Docket No. 09-00037-CR-HL-5

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

STACEY MERRELL LEWIS,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                (October 18, 2010)

Before CARNES, MARCUS and FAY, Circuit Judges

PER CURIAM:

      Elizabeth Lane, appointed counsel for Stacey Merrell Lewis in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lewis’s conviction and

sentence are AFFIRMED.




                                         2